Citation Nr: 9932186	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sterility, claimed as 
due to mumps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Ms. [redacted]


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied, as not well grounded, 
a claim by the veteran seeking entitlement to service 
connection for loss of testicles due to mumps.  In a June 
1998 rating decision, the RO clarified the issue as involving 
service connection for sterility (loss of use of creative 
organ).


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for sterility, claimed as due to 
mumps, is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for sterility, claimed as 
due to mumps, and, therefore, there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
  
II.  Evidence

The Board finds that the veteran's service medical records 
are not in the claims file.  However, several attempts were 
made by the RO to locate and obtain these records.  
Specifically, the Board finds that requests for service 
medical records were sent to the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in September 1997, 
November 1997, and December 1997.  In addition, a March 1998 
Memorandum shows that a telephone call was made to the NPRC 
at that time.  Replies to the RO requests show that no 
service medical records are available and that they are 
presumed to have burned during the fire at that facility in 
1973.

The claims file contains private and VA medical records dated 
from April 1997 to August 1997.  None show complaints of, 
treatment for, or diagnosis of sterility.  An August 1997 VA 
physical examination report indicates that examination of the 
veteran's genitalia was "unremarkable."

The veteran submitted several lay statements on his behalf.  
Three such statements are dated in November 1997.  One is 
from Dan Woods, a Holmes County Veterans Service Officer.  It 
reflects that the veteran was going to get a lay statement 
from his sister, attesting that he had mumps in service that 
caused sterility, but that she died prior to making such 
statement.  Another statement is from a niece.  It reflects 
that she was told by her mother that the veteran was sterile 
due to mumps in service.  The third statement is apparently 
from another niece.  It also reflects that her mother, the 
veteran's sister, told her that he had mumps in service that 
caused sterility.

The veteran presented testimony at a hearing on appeal before 
a hearing officer  in June 1998.  The veteran testified that 
he had the mumps 3 weeks into basic training in service, on 
or about January 1945.  He stated that he went to sick call 
twice, but was sent back to the field.  Later, his testicles 
swelled so bad that he was admitted to a hospital for 9 
weeks.  He stated that, during this time, he was told that he 
was sterile.  The veteran's niece also testified, reiterating 
that her mother told her that he had mumps in service and 
that they caused sterility.  The veteran did not recall ever 
being told he was sterile by a civilian doctor after service.

A July 1998 lay statement is from the veteran's brother's 
former spouse.  It indicates that the veteran wrote home to 
his mother from service, indicating that he had the mumps and 
was sterile. 

III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110  (West 
1991); 38 C.F.R. § 3.303  (1999).  It is not enough that an 
injury or disease have occurred in service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  Id.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225  (1992) (citing Rabideau v. 
Derwinski, 2 Vet. App. 141  (1992)).

In light of the above, the first element of a well-grounded 
claim is some competent evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  In this case, the Board finds 
that this initial requirement has not been met.  
Specifically, the veteran is claiming entitlement to service 
connection for sterility, allegedly caused by the mumps in 
service.  However, the Board finds no competent evidence that 
he currently has sterility.  No recent medical evidence shows 
any complaint of, treatment for, or diagnosis of sterility, 
at any time.

The only evidence suggesting that the veteran is currently 
sterile is lay statements made by him and other family 
members.  The Board has carefully reviewed these statements.  
However, they cannot be considered competent evidence of a 
current disability for purposes of a well grounded claim.  
The lay statements by the other family members do not even 
assert that the veteran has sterility, but only that they 
were told by someone else (e.g. the veteran's mother or 
sister) that he was sterile.  The Board does not contest the 
accuracy of these statements.  It accepts as true that these 
persons were told that the veteran was sterile.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, the statements 
are not relevant to the issue of whether the veteran is 
actually sterile.  Only the veteran's own testimony avers 
that he is currently sterile.  In any event, none of the 
statements are competent evidence.  That the veteran is 
currently sterile is a medical conclusion.  Lay persons are 
not competent to make such conclusions.  Epps, 126 F.3d at 
1468; see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(The veteran cannot meet the burden imposed by section 
5107(a) as to the presence of a medical disability because 
lay persons are not competent to offer medical opinions.).

With no evidence that the veteran currently has sterility, he 
has not presented a well grounded claim.

It should be noted that, even if the claims file contained 
competent evidence of current sterility, there would also 
have to be competent evidence that the sterility was incurred 
in or related to service for the claim to be well grounded.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506; 38 C.F.R. 
§ 3.303  (1999).  In this case, the Board also finds no such 
evidence.  There is no medical evidence of record indicating 
that the veteran incurred sterility, or mumps that caused 
sterility, in service.  The Board acknowledges that the 
medical evidence most likely to show inservice mumps or 
sterility, if incurred in service, would be service medical 
records, and that such records are not present and are, 
apparently, unavailable.  The veteran's accredited 
representative has argued that, because service medical 
records are not available, VA should have attempted to verify 
inservice mumps or sterility through other means, as part of 
its duty to assist.  However, this argument is without merit.  
There is no VA duty to assist where the veteran has not met 
his initial burden of presenting a well grounded claim.  In 
fact, VA is prohibited from providing such assistance.  
Morton v. West, 12 Vet. App. 477 (1999).  It should be noted 
that, even if service medical records were available or other 
substitute records obtained, the veteran's claim would still 
not be well grounded.  As stated above, there is no competent 
evidence that he has a current disability.

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran currently has sterility or, 
alternatively, that sterility was incurred in or is related 
to service.  As a result, he has not presented a well-
grounded claim.  Therefore, the Board cannot decide it on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

In light of the above, his claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for sterility, claimed as 
due to mumps, is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

